Case 19-80271-JJG-7A         Doc 34    Filed 09/02/20     EOD 09/02/20 11:50:34         Pg 1 of 3




                 UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF INDIANA
                       TERRE HAUTE DIVISION
IN RE:                        )
                              )
STEVEN JOSEPH MCGUIRE         )    CASE NO. 19-80271-JJG-7A
KIMBERLY MICHELLE MCGUIRE     )
                              )
               DEBTORS.       )

                          MOTION FOR SALE BY AUCTION
                        AND NOTICE OF OBJECTION DEADLINE

           Comes now Lou Ann Marocco, Trustee for the bankruptcy estate of Ronald Allen

Tohill (“Debtor”), for her Motion for Sale by Auction and Notice of Objection Deadline (the

“Motion”) pursuant S.D.Ind. B-6004-4 shows the Court as follows:

           1. That the Trustee is the duly appointed qualified and acting Trustee in the above-

entitled cause.

           2. That there is an asset in the above-captioned case which the Trustee desires to sell

by auction (the “Auction”), which asset is a .0012365200 interest in mineral rights and lease with

PO&G Operating, LLC, property number: 327061, property name: Schroeder & Beard D1-36

HD, all in Knox County, Indiana (the “Asset”).

           3. The name of the entity conducting the Auction is BKASSETS.COM, with respect

to whom the Trustee has filed an Application to Employ Auctioneer [Doc. No. 33] (the

“Application to Employ”), and whose mailing address is: BKAssets.com, 216 N. Center Street,

Mesa, AZ, and whose phone number is 480-969-1760.

           4. The Auction is scheduled to begin on September 23, 2020 at 9:00 a.m. Mountain

Standard Time and end on November 24, 2020 at 5:00 p.m., Mountain Standard Time, so long as

there are no objections to this Motion or to the Application to Employ.
Case 19-80271-JJG-7A         Doc 34     Filed 09/02/20     EOD 09/02/20 11:50:34         Pg 2 of 3




           5. Bidding procedures for the Auction shall be available on the website of

www.bkassets.com, searchable under the foregoing case name and cause number, at least seven

(7) days prior to the Auction.

           6. That said Auctioneer should be compensated as follows; commission will be 10%

of sale proceeds from Auction plus reasonable expenses not to exceed $375.00 (does not include

reimbursement from buyer), all as set forth in the Application to Employ.

           7. That Debtors have claimed no exemption in the Asset.

           8. NOTICE IS HEREBY GIVEN that any objection to this Motion must be filed

with the Bankruptcy Clerk within 21 days from the date of service [or such other time period as

may be permitted by pursuant to Fed.R. Bankr.P. 9006(f)]. Those not required or not permitted

to file electronically must deliver any objection by U.S. mail, courier, overnight/express mail, or

in person at:

                   United States Bankruptcy Court
                   Bankruptcy Clerk
                   352 Federal Building
                   101 Northwest Martin Luther King Jr. Blvd.
                   Evansville, IN 47708

The objecting party must ensure delivery of the objection to the party filing the motion. If an

objection is NOT timely filed, the requested relief may be granted.

       WHEREFORE, Trustee prays the Court enter an order authorizing the auction sale of

Debtors’ .0012365200 interest in mineral rights and lease with PO&G Operating, LLC, property

number: 327061, property name: Schroeder & Beard D1-36 HD, all in Knox County, Indiana,

and for all other relief deemed proper in the circumstances.




                                                 2
Case 19-80271-JJG-7A         Doc 34     Filed 09/02/20    EOD 09/02/20 11:50:34         Pg 3 of 3




                                                    Respectfully submitted,
                                                    MULVEY LAW LLC
                                                    Attorney for Trustee

                                                    By: /s/ Joseph L. Mulvey
                                                    Joseph L. Mulvey (#30052-49)
                                                    MULVEY LAW LLC
                                                    133 W. Market Street, No. 274
                                                    Indianapolis, IN 46204
                                                    (317) 721-1339
                                                    joseph@mulveylawllc.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 2, 2020, a copy of the foregoing Motion for Sale by
Auction and Notice of Objection Deadline was filed electronically. Notice of this filing will be
sent to the following parties through the Court’s Electronic Case Filing System. Parties may
access this filing through the Court’s system.

       I further certify that on September 2, 2020, a copy of the foregoing Motion for Sale by
Auction and Notice of Objection Deadline was mailed by first-class U.S. Mail, postage prepaid
and properly addressed, to the following, pursuant to Fed. R. Bankr. P. 2002(a) and S.D. L.R. B-
2002-1(c):

Steven Joseph McGuire                               JPMorgan Chase Bank, N.A.
Kimberly Michelle McGuire                           s/b/m/t Chase Bank USA, N.A.
9227 E. Cox Rd.                                     c/o Robertson, Anschutz & Schneid, P.L.
Bicknell, IN 47512                                  6409 Congress Avenue, Suite 100
                                                    Boca Raton, FL 33487
TD Bank, USA
by American InfoSource as agent                     Capital One, N.A.
PO Box 248866                                       c/o Becket and Lee LLP
Oklahoma City, OK 73124-8866                        PO Box 3001
                                                    Malvern PA 19355-0701


                                                    Quantum3 Group LLC as agent for
                                                    Velocity Investments LLC
                                                    PO Box 788
                                                    Kirkland, WA 98083-0788

                                             /s/Joseph L. Mulvey
                                             Joseph L. Mulvey (#30052-49)


                                                3
